Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 1 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 2 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 3 of 28
            Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 4 of 28



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   CASE MANAGEMENT TRACK DESIGNATION FORM

WILBEN GONZALEZ                                                              CIVIL ACTION

                       v.

NEW WERNER HOLDING CO., INC, ET                                              NO.
AL

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a case management track designation form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -Cases brought under 28 U.S.C. §2241 through §2255.                                ( )
(b) Social Security -Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits                                    ( )

(c) Arbitration -Cases required to be designated for arbitration under Local Civil Rule 53.2.        (
(d) Asbestos -Cases involving claims for personal injury or property damage from
   exposure to asbestos.                                                                             ( )

(e) Special Management -Cases that do not fall into tracks (a) through (d) that are
   commonly referred to as complex and that need special or intense management by
   the court. (See reverse side of this form for a detailed explanation of special
   management cases.)                                                                                ( )

(f) Standard Management -Cases that do not fall into any one of the other tracks.                   (X )



                       Michael J. Dunn, Esquire                 New Werner Holding Co., Inc. and
                                                                Werner Co., a Delaware Corporation
Date                        Attorney,at,law                       Attorney for Defendants

                            856-910-1480                     Michael.Dunn@mjdunnlaw.com
Telephone                            FAX Number                          E,Mail Address



(Civ. 660) 10/02
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 5 of 28
             Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 6 of 28




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILBEN GONZALEZ

                        Plaintiff

V.
                                                               NO.
NEW WERNER HOLDING CO., INC.,
WERNER CO., d/b/a, a/k/a, t/a NEW
WERNER CO.; HOME DEPOT, INC.,
d/b/a, a/k/a, t/a THE HOME DEPOT U.S.A.,:
INC. d/b/a, a/k/a, t/a THE HOME DEPOT;
LOWE'S COMPANIES, INC., d/b/a, a/k/a
t/a LOWE'S HOME CENTERS, LLC,
d/b/a, a/k/a, t/a LOWE'S HOME CENTERS:
INC., d/b/a, a/k/a, t/a LOWE'S HOME
IMPROVEMENT

                        Defendants



      DEFENDANTS NEW WERNER HOLDING CO., INC. AND WERNER CO.'S
     PETITION FOR REMOVAL PURSUANT TO 28 U.S.C. §1332 AND U.S.C.§1441

        Defendants, New Werner Holding Co., Inc. and Werner Co., by and through their attorneys,

Law Offices of Michael J. Dunn, LLC, hereby petition to remove the above-captioned action, which

is presently pending in the Philadelphia County Court of Common Pleas, Docket No. 2012 01792,

pursuant to 28 U.S.C. §1332, §1441 and §1446. The grounds for removal are as follows:

I.      NATURE OF ACTION

        1.      This is a product liability action arising out of plaintiffs fall, from a ladder, on

October 28, 2019. In his Complaint, plaintiff alleges that he climbed the ladder, an extension ladder,

and "was beginning to descend back down the ladder, when the top p01iion of the ladder slid down,

retracted and/or telescoped", causing plaintiff to fall to the ground and sustain various injuries as a
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 7 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 8 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 9 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 10 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 11 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 12 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 13 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 14 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 15 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 16 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 17 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 18 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 19 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 20 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 21 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 22 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 23 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 24 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 25 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 26 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 27 of 28
Case 5:21-cv-01549-JMG Document 1 Filed 04/01/21 Page 28 of 28
